El Juez Asociado Sr. MacLrary,
emitió la opinión del tribunal.
La presente es un recurso de apelación interpuesto contra sentencia dictada por el Tribunal de Distrito de Griia-vama, en 28 de Lebrero de 1905, á favor de la parte de-mandada, absolviéndola de toda obligación en cuanto á las lesiones que motivaron la demanda, y condenando' al demandante al pago de todas las costas del pleito.
Diremos desde el principio, que esta demanda hubiera podido desestimarse por la Corte de Distrito, con motivo de un defecto en la forma de indicar la parte demandada. Se deduce la demanda contra la Central “Machete”, sin expresar si la parte demandada era una Corporación ó una Compañía, ni manifestar quiénes componían la Com-pañía, ó quiénes eran los empleados de la Corporación, ni mencionar individuo alguno como responsable, ni desig-nar ninguna persona á quien comunicar las diligencias judiciales.
Este método vago de entablar demandas no debía tole-rarse ; pero como no se lia presentado objeción alguna por parte del demandado en la Corte inferior ni se ha hecho *132caso de ello en el Tribunal sentenciador, ni se lia diclio nada sobre el asunto en el informe oral pronunciado ante este Tribunal; y puesto, que también los alegatos guardan silencio sobre este punto, lo pasaremos por alto con sólo esta desaprobación; y examinaremos la causa, según se presenta en los autos.
El demandante dedujo la demanda el 21 de Noviembre de 1904, alegando, en efecto, que había sido empleado tem-poralmente por la Compañía de la Central, para ocupar la, plaza de otro hombre en el manejo de una maquinita de engranaje, dedicada á llevar el bagazo á la hornalla ó fuera de los establecimientos, y que había trabajado du-rante algunas horas, ó sea más ó menos hasta las’once de la noche, cuando á consecuencia del alumbrado defectuo-so, se apagó la luz y él se quedó á oscuras, y que en aquel momento fué cogido por la maquinaria que le destrozó por completo el brazo, y que esta lesión fué causada por la negligencia de la Compañía y sus empleados. El fija los daños y perjuicios sufridos por él, en la suma de (2,000) dollars, Ó sea el máximum que fija la ley. Est. Revis. Sec-ción 323, página 163.
La parte demandada contestó la demanda, negando en su defensa, que el demandante jamás haya estado en su servicio, ó que jamás haya estado ocupado en la limpieza de los cachimbos, y alegando que á las once de la noche en que el accidente ocurrió el establecimiento estaba profu-samente iluminado con lámparas de petróleo y velas de esperma; y negando la alegación del demandante de que la oscuridad había sido la causa del accidente; así como otras alegaciones subsidiarias, y especialmente la de que la negligencia de la Compañía y sus empleados, había si-do la causa próxima del accidente. Y la parte demanda-da niega, además, especialmente, que José Morales Soto-mayor jamás haya estado en su servicio, ó que jamás ha-ya recibido salario alguno de ella; y alega que él era un intruso en la finca de la parte demandada en la noche *133en cuestión; y que había entrado sin permiso en una par-te de la finca reservada para los empleados; y además, que la temeridad, el descuido ó tal vez la ignorancia ó torpeza del demandante, habían sido la causa próxima, del acci-dente ; terminando dicha parte su contestación con la sú-plica de que se le absuelva de toda responsabilidad, y que se le autorice á reclamar del demandante las costas cau-sadas por la demanda.
Se vió la causa por el Tribunal, y después de oídas to-das las pruebas aducidas, se dictó sentencia á favor de la paite demandada, absolviéndola de toda responsabilidad, y oidenando que el demandante no había de recobrar na-da, en virtud de su demanda, y que debía pagar todas las costas.
La apreciación délas pruebas demuestra que lo siguien-te es un resúmen exacto de los hechos probados en el jui-cio. Hallándose José Morales Sotoinayor sin empleo, fué de Ponce á la Central “Machete” en busca de trabajo. El entió en conversación con algunos de los peones, y con-sintió en acepta^ la plaza de uno de ellos, un tal Sebas-tián Peña, que había trabajado continuamente durante '48 horas, y que estaba completamente cansado. No lo vió el capataz ni el administrador, y solamente dos ó tres de los peones sabían que él se hallaba en la Central, hasta que se dio la alarma de que se había matado ó herido un hombie. Parece que él había estado allí durante algunas hoias, y que de algún modo fué cogido por la maquinaria ó por una correa que se hallaba en movimiento, y que él quedó colgado de tal manera que resultó destrozado su brazo, que hubo de amputarse. Hay una contradicción en las pruebas con respecto á su empleo.' El demandante y tres de los empleados, que desde entonces han sido des-pedidos, declararon que el capataz, Jaime Eelipe, le ha-bía dicho que fuera á trabajar, y que le había ordenado á Sebastián Peña, á quien sustituyó en su trabajo, que le diera las instrucciones necesarias. Esto lo niega el capa* *134taz; y el administrador declara que él solo tenía autori-dad para emplear peones, y que el demandante no había sido empleado, sino que era un intruso en la finca. El ca-pataz declaró que no conocía al hombre, que no lo había visto, y que no supo que él se hallaba en la Central hasta que fué lesionado •y se dio la alarma. También hay una ligera contradicción en cnanto al alumbrado de la Central. Dos ó tres de los testigos declaran que en una oca-sión durante la noche, se apagaron las luces, quedando el establecimiento durante algún tiempo en oscuridad; pe-ro todos los demás declaran 'que la luz era profusa y sufi-ciente, y que no hubo cesación temporal de su resplandor. En cuanto á estos puntos contradictorios, el Tribunal sen-tenciador evidentemente llegó á la conclusión de que el demandante no había sido empleado de "la compañía, -y que la luz había sido suficiente. En los casos en que las declaraciones de -los testigos son contradictorias, está den-tro de las atribuciones.del Jurado, ó en su defecto, den-tro de las del Tribunal sentenciador, el reconciliar el con-flicto, si fuere posible, ó de lo contrario, decidir á qué par-te se debe dar creencia. Ea discreción y la responsabili-dad las tiene el Tribunal sentenciador, y á no ser. que se .demuestre que el Tribunal haya abusado de éstas, no de-ben alterarse por este Tribunal, con motivo de la apela-ción, las conclusiones formuladas por el Tribunal inferior. Por consiguiente, en cuanto á las declaraciones con-tradictorias, los hechos deben, declararse á favor de la parte, demandada. '
Stuart v. Hayden, 169 U. S. 14.
Dravo v. Fabel 132 U. S. 490.
Vergés v. Pietri, decidido por esta Corte en 17 del presente mes.
Y además incumbe al demandante, en cuanto á toda la causa, demostrar por las pruebas, hechos que sean sufi-cientes para justificar- al Tribunal en dictar sentencia á su favor. El demandante tiene la obligación de presentar *135pruebas'; y suya es la labor. El demandado no tiene que probar nada basta que el demandante no' baya probado su causa prima facie.
Hough v. Tex. & Pac. R. R. Co. 100 U. S. 213.
Central R. & R. Co., v. Sears 59 Ga. 436.
B. & H. R. R. Co., v. Whithington 30 Grat. 805.
Ill. Cent. R. R. Co. v. Koup 32 Ill. 235.
Ea demanda está basada, ó parece estar basada en la Ley. relativa á la responsabilidad de los patronos, por accidentes que en su servicio, sufran sus empleados,.cu-ja, Ley fué aprobada por la Legislatura de Puerto Pico, en lo. de Marzo de 1902. (Véanse los Estatutos Revisados de Puerto Rico, Secciones 322 y siguientes).
Bajo esta Ley, el demandante debe demostrar que él es un empleado de la parte demandadaque sin descuido alguno, por su propia parte, ba sido lesionado por causa ó negligencia de la parte demandada, ó de sus agentes ó em-pleados, y el grado de gravedad de sus lesiones. Una persona que sin derecho á ello .penetra en las tierras de otro, es un infractor y lo hace á su riesgo, y no puede reclamar indemnización por los daños causados por la maquinaria en acción, excepto cuando tales daños han sido ocasiona-dos maliciosamente ó con intención dañada. ;
Little Schuylkill Nav. R. & Co. v. Norton, 24. Pa. St. 465.
Phil. & R. R. Co., v. Hummell, 44 Pa. St. 375.
Pittsburg Ft. W. & C. R. Co. v. Evans, 53 Pa. St. 250.
Mulherrin v. Del. L. & W. R. Co. 81 Pa. St. 366.
Pittsburg Ft. W. & C. R. Co. v. Collins, 87 Pa. St. 405.
Terre Haute & I. R. Co. v. Graham, 46 Ind. 239.
Las pruebas, consideradas en conjunto, no demuestran satisfactoriamente que el demandante estaba en el servi-cio de la parte demandada. Más bien demuestran que era un intruso en la Central “Machete”, ó un violador de dicha propiedad; y que su presencia en la misma, era igno-rada por las autoridades de dicha compañía. Rero aún *136en el caso de que él hubiera sido un empleado de la citada compañía, no se ha probado por las declaraciones de los testigos que el accidente le ocurrió mientras “él mismo estaba ejercitando el debido cuidado y diligencia,” según lo exige la referida le}r. Estatutos Revisados, página 162. M tampoco ha demostrado defecto alguno en la maqui-naria ó en el alumbrado según alega en su demanda ni ne-gligencia alguna por parte de alguna persona al servicio de la Central “Machete”. Puesto que el demandante no ha probado su derecho en el acto de la vista, con arreglo á ley y á los principios legales generales que rigen en tales casos, el Tribunal sentenciador procedió correctamente al dictar sentencia contra él.
Patton v. Tx. & Pac. R. R. Co. 379 U. S. 663.
Hough v. Tx. & Pac. R. R. Co. 100 U. S. 213.
En el recurso de apelación interpuesto para ante este Tribunal, no se ha demostrado motivo alguno para la re-vocación de la sentencia dictada por el Tribunal inferior, y por lo tanto debe confirmarse dicha sentencia.

Confirmada.

Jueces concurrentes: íáres. Presidente Quiñones y Aso-' ciados, Hernández y Higueras.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.